Exhibit 10.7

 

MODIFICATION

TO LOAN AGREEMENT

 

Asset Investors Operating Partnership, L.P.

29399 US Highway 19 North

Suite 320

Clearwater, Florida 33761

(Individually and collectively “Borrower”)

 

Community Savanna Club Joint Venture

29339 US Highway 19 North,

Suite 320

Clearwater, Florida 33761

(Individually and collectively “Borrower”)

 

AIOP Lost Dutchman Notes, L.L.C.

29399 US Highway 19 North

Suite 320

Clearwater, Florida 33761

(Individually and collectively “Borrower”)

 

Community Brentwood Joint Venture

29399 US Highway 19 North

Suite 320

Clearwater, Florida 33761

(Individually and collectively “Borrower”)

 

Wachovia Bank, National Association

100 South Ashley Drive

Suite 950

Tampa, Florida 33602

(Hereinafter referred to as “Bank”)

 

THIS AGREEMENT is entered into as of the 13th day of December, 2004, by and
between Bank and Borrower.

 

RECITALS

 

Bank is a holder of a Mortgage, Assignment of Rents and Security Agreement and
Financing Statement, given by Savanna Club dated July 31, 2003 and recorded
August 12, 2003 in Official Records Book 1773 Page 560 upon the Public Records
of St. Lucie County, Florida, (the “Mortgage”).

 

Bank is the owner and holder of a Promissory Note in the original principal
amount of $16,000,000.00, as modified by Promissory Note (modification) of even
date herewith given by Asset Investors Operating Partnership, L.P., a Delaware
limited partnership, and Community Savanna Club Joint Venture, a Delaware
general partnership, and AIOP Lost Dutchman Notes, L.L.C., a Delaware limited
liability company, Community Brentwood Joint Venture, a Delaware general
partnership and Woodlands Church Lake, L.L.C., a Delaware limited liability
company (the “Borrower”), (the “Note”) on which all documentary stamp taxes have
been paid as evidenced on the Mortgage.

 

1



--------------------------------------------------------------------------------

Bank and Borrower entered into certain other Loan Documents, including without
limitation, a Loan Agreement dated the July 31, 2003 (the “Loan Agreement”).

 

Borrower and Bank have agreed to modify the terms of the Loan Agreement.

 

In consideration of Bank’s continued extension of credit and the agreements
contained herein, the parties agree as follows:

 

AGREEMENT

 

MODIFICATION. Section 1 of the Loan Agreement is hereby modified as follows:

 

1. AVAILABILITY. The amount of this Loan is a $16,000,000.00 revolving credit
facility in the form of a commercial mortgage loan, provided, however, that in
no event shall the maximum principal amount of the Loan exceed 75% of the
aggregate loan to value of the value of the Property (as hereinafter defined) as
determined by the Wachovia ordered appraisal. “Property” is the manufactured
home communities, including all improvements presently located or subsequently
constructed thereon, and adjacent developed and undeveloped land of Brentwood
Estates Mobile Home Park, Hudson, Florida (subject to the provisions of
Paragraph 17 herein), Lost Dutchman Mobile Home Park and Blue Star RV Park,
Apache Junction, Arizona, Savanna Club Mobile Home Park, Port St. Lucie,
Florida, and Woodlands at Church Lake Mobile Home Park, Groveland, Florida, with
the exception of the inventory of manufactured homes held for sale situated at
the Property that are owned by an affiliate or lower tier entity of Borrower.

 

  1.1 Funding: Revolving credit funding under this facility will be limited to
an amount which results in a 1.0 to 1 Debt Service Coverage (“DSC”) using the
following borrowing base formula:

 

  1.1.1 Debt Service Coverage will be based on a 25-year amortization.

 

  1.1.2. The interest rate used for this calculation will be the greater of 7%
or the 10-year United States Treasury security rate, plus 2.50%.

 

  1.1.3. Net Operating Income used for the DSC calculation will be based on the
current lease income, less the previous calendar year-end operating expenses,
except for the contribution of Net Operating Income from recreational vehicle
(“RV”) units will be calculated using the previous calendar year end income and
operating expenses.

 

  1.2. Earn-Out: Borrower will have the ability to earn-out up to 75% of the
“stabilized value” as determined by an appraisal of the property in future
years, subject to the same conditions of the Initial Funding Amount provided
that the Recreational Vehicle (“RV”) component of Net Operating Income does not
exceed thirty percent (30%) of the total (“Earn-Out”). In the event that Net
Operating Income provided by the RV component exceeds 30% of the total Net
Operating Income from the Property, the stabilized value will be reduced to a
total amount that reflects 30% of the stabilized value as sourced from the RV
component. The amount of the Earn-Out will be addressed during the reaffirmation
of the credit facility or as earlier agreed to by the Bank in its sole
discretion.

 

ACKNOWLEDGEMENTS AND REPRESENTATIONS.    Borrower acknowledges and represents
that the Note and other Loan Documents, as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; that, after
giving effect to this Agreement, no default or event that with the passage of
time or giving of notice would constitute a default under the Loan Documents has
occurred, all representations and warranties contained in the Loan Documents are
true and correct as of this date, all necessary action to authorize the
execution and delivery of this Agreement has been taken; and this Agreement is a
modification of an existing obligation and is not a novation.

 

MISCELLANEOUS.    This Agreement shall be construed in accordance with and
governed by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with

 

2



--------------------------------------------------------------------------------

respect to the subject matter thereof and supersede all oral negotiations and
prior writings with respect to the subject matter thereof. No amendment of this
Agreement, and no waiver of any one or more of the provisions hereof shall be
effective unless set forth in writing and signed by the parties hereto. The
illegality, unenforceability or inconsistency of any provision of this Agreement
shall not in any way affect or impair the legality, enforceability or
consistency of the remaining provisions of this Agreement or the other Loan
Documents. This Agreement and the other Loan Documents are intended to be
consistent. However, in the event of any inconsistencies among this Agreement
and any of the Loan Documents, the terms of this Agreement, and then the Note,
shall control. This Agreement may be executed in any number of counterparts and
by the different parties on separate counterparts. Each such counterpart shall
be deemed an original, but all such counterparts shall together constitute one
and the same agreement. Terms used in this Agreement which are capitalized and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Note. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE
PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.

 

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.

 

IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year first above written.

 

SIGNATURES AND ACKNOWLEDGEMENTS ARE ON THE FOLLOWING PAGES

 

3



--------------------------------------------------------------------------------

ASSET INVESTORS OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership By:  

/S/    AMERICAN LAND LEASE, INC.,        

a Delaware corporation,

the sole General Partner

By:   /S/    SHANNON E. SMITH            

Shannon E. Smith

Chief Financial Officer

/S/    THOMAS MCLAUGHLIN

Print Name: Thomas McLaughlin

Signing solely as a witness

 

/S/    FRANCES LIRA

Print Name: Frances Lira

Signing solely as a witness

 

STATE OF FLORIDA

COUNTY OF PINELLAS

 

Acknowledged before me this 13th day of December, 2004, by Shannon E. Smith,
Chief Financial Officer of American land Lease, Inc., a Delaware corporation,
the sole General Partner of ASSET INVESTORS OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership, on behalf of said entities. Such person is
personally known to me.

 

/S/    THOMAS MCLAUGHLIN                             (SEAL) Print
name:                                       
                                           

Notary Public

Commission No. 

Serial Number, if any: DD  168167                            

 

4



--------------------------------------------------------------------------------

COMMUNITY BRENTWOOD JOINT VENTURE,

a Delaware limited partnership

By:  

/S/    AIOP FLORIDA PROPERTIES I, L.L.C.,        

a Delaware limited liability company,

its Managing General Partner

By:  

/S/    ASSET INVESTORS OPERATING

PARTNERSHIP, L.P.,

a Delaware limited partnership,

its sole Member

By:  

/S/    AMERICAN LAND LEASE, INC.,        

a Delaware corporation,

its sole General Partner

By:   /S/    SHANNON E. SMITH            

Shannon E. Smith

Chief Financial Officer

 

/S/    THOMAS MCLAUGHLIN

Print Name: Thomas McLaughlin

Signing solely as a witness

 

/S/    FRANCES LIRA

Print Name: Frances Lira

Signing solely as a witness

 

STATE OF FLORIDA

COUNTY OF PINELLAS

 

Acknowledged before me this 13th day of December, 2004, by Shannon E. Smith,
Chief Financial Officer of American Land Lease, Inc., a Delaware corporation,
the sole General Partner of Asset Investors Operating Partnership, L.P., a
Delaware limited partnership, the sole Member of AIOP Florida Properties I,
L.L.C., a Delaware limited liability company, the Managing General Partner of
Community Brentwood Joint Venture, a Delaware general partnership, on behalf of
said entities. Such person is personally known to me.

 

/S/    THOMAS MCLAUGHLIN                             (SEAL) Print
name:                                       
                                           

Notary Public

Commission No.

Serial Number, if any: DD  168167                             

 

5



--------------------------------------------------------------------------------

AIOP LOST DUTCHMAN NOTES, L.L.C., a Delaware limited liability company By:  

/S/    ASSET INVESTORS OPERATING        

PARTNERSHIP, L.P.,

a Delaware limited partnership,

its sole member

By:  

/S/    AMERICAN LAND LEASE, INC.

a Delaware corporation,

its sole General Partner

By:   /S/    SHANNON E. SMITH            

Shannon E. Smith

Chief Financial Officer

 

/S/    THOMAS MCLAUGHLIN

Print Name: Thomas McLaughlin

Signing solely as a witness

 

/S/    FRANCES LIRA

Print Name: Frances Lira

Signing solely as a witness

 

STATE OF FLORIDA

COUNTY OF PINELLAS

 

Acknowledged before me this 13th day of December, 2004, by Shannon E. Smith,
Chief Financial Officer of American Land Lease, Inc., a Delaware corporation,
the sole General Partner of Asset Investors Operating Partnership, L.P., a
Delaware limited partnership, the sole Member of AIOP Lost Dutchman Notes,
L.L.C., a Delaware limited liability company, on behalf of said entities. Such
person is personally known to me.

 

/S/    THOMAS MCLAUGHLIN                             (SEAL) Print
name:                                       
                                           

Notary Public

Commission No.

Serial Number, if any: DD  168167                             

 

6



--------------------------------------------------------------------------------

COMMUNITY SAVANNA CLUB JOINT VENTURE,

a Delaware general partnership

By:  

/S/    AIOP FLORIDA PROPERTIES I, L.L.C.,        

a Delaware limited liability company,

Managing General Partner

By:  

/S/    ASSET INVESTORS OPERATING

PARTNERSHIP, L.P.,

a Delaware limited partnership,

its sole Member

By:  

/S/    AMERICAN LAND LEASE, INC.,        

a Delaware corporation,

its sole General Partner

By:   /S/    SHANNON E. SMITH            

Shannon E. Smith

Chief Financial Officer

 

/S/    THOMAS MCLAUGHLIN

Print Name: Thomas McLaughlin

Signing solely as a witness

 

/S/    FRANCES LIRA

Print Name: Frances Lira

Signing solely as a witness

 

STATE OF FLORIDA

COUNTY OF PINELLAS

 

Acknowledged before me this 13th day of December, 2004, by Shannon E. Smith,
Chief Financial Officer of American Land Lease, Inc., a Delaware corporation,
the sole General Partner of Asset Investors Operating Partnership, L.P., a
Delaware limited partnership, the sole Member of AIOP Florida Properties I,
L.L.C., a Delaware limited liability company, the Managing General Partner of
Community Savanna Club Joint Venture, a Delaware general partnership, on behalf
of said entities. Such person is personally known to me.

 

/S/    THOMAS MCLAUGHLIN                             (SEAL) Print
name:                                       
                                           

Notary Public

Commission No.

Serial Number, if any: DD  168167                             

 

7



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:        

Herb Peck

Senior Vice President

 

Print Name:                                       
                                          

Signing solely as a witness

 

 

Print Name:                                         
                                      

Signing solely as a witness

STATE OF FLORIDA

COUNTY OF                                       
                                     

 

Acknowledged before me this              day of December, 2004, by Herb Peck, as
Senior Vice President of WACHOVIA BANK, NATIONAL ASSOCIATION on behalf of said
Bank. Such persons are personally known to me or have produced
                                              as identification.

 

(SEAL) Print name:                                       
                                           

Notary Public

Commission No.

Serial Number, if any:                                       
                     

 

8